IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ERIC LEE NICHOLSON, )
Petitioner,
V. Civil Action No. 3:21CV292-HEH
UNKNOWN,
Respondent. )
MEMORANDUM OPINION

(Dismissing Action Without Prejudice)

Petitioner, a Virginia inmate proceeding pro se, submitted a letter vaguely
challenging pending state charges. (ECF No. 1.) Given the content of this document, the
Court found it appropriate to give Petitioner the opportunity to pursue this action as a
petition for a writ of habeas corpus under 28 U.S.C. § 2254. See Rivenbark v. Virginia,
305 F. App’x 144, 145 (4th Cir. 2008). Accordingly, by Memorandum Order entered on
June 2, 2021, the Court directed Petitioner, within twenty (20) days of the date of entry
thereof, to complete and return the standardized form for filing a § 2254 petition as
required by Eastern District of Virginia Local Civil Rule 83.4(A).

More than twenty (20) days have elapsed and Petitioner has not completed and
returned the standardized form or otherwise responded to the Court’s Memorandum
Order. Accordingly, the action will be dismissed without prejudice.

An appropriate Order shall accompany this Memorandum Opinion.

/s/

HENRY E. HUDSON

Date: sul, 12 2021 SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
